DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Amendment dated 07/01/2020, the following has occurred:
Claims 14-18 are added
Claims 1, 6, 7, 9, 11 and 13 are amended,
Claim 5 is cancelled, and
Claims 1-4, 6-18 are pending.

Response to Arguments
Claim Rejections – 35 U.S.C. 112(b)-Indefiniteness
With respect to claim 9, the Applicant did not address by amendment or argument the clarity issue with respect to the recitation “wherein 300 activation step” in lines 1-2. Therefore the rejection is maintained.
With respect to claims 14 and 17, there are new grounds of 112(b)-Indefiniteness rejection necessitated by claim amendments filed 02/10/2021.
Claim Rejections – 35 U.S.C. 112(d)
With respect to claim 7, the Applicant’s amendment and argument fail to resolve the clarity issues of further limiting claim 7. Therefore the rejection under 35 USC 112(d) is maintained.
 
Claim Rejections - Prior Art
The Applicant asserts that “Maschino does not disclose nor even suggest any method specific to stimulate essentially and selectively GABAergic type neurons in a brain to selectively observe - and record and analyze / process - the response of said neurons.” The Examiner respectfully disagrees. Claim 1 requires the stimulation of brain tissue that comprises “at least GABAergic neuron type” and by disclosing “[c]ranial nerve stimulation may also be performed…in order to affect neurotransmitter pathways such as…GABAergic….pathways” (par. [0038]), Maschino discloses stimulating brain tissue that can target GABAergic type neurons.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “method specific to stimulate…selectively GABAergic type neurons”, page 9, bullet 1) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant’s arguments regarding the addition of the limitations of claim 5 into claim 1 are moot in view of Choi et al. (US 2017/0043166). Choi teaches a step of characterization of the brain tissue under stimulation consisting of using said recorded response signal to evaluate the excitability of GABAergic type neurons of said brain tissue stimulated by said activation step (par. [0072]: … the responses are recorded, and the similarity of the responses assessed.  Herein, we consider multielectrode recordings of the local field potentials (LFP)…sets of spike trains or spike counts can be used…This study concentrates on characterizing the  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the local stimulation method of a predetermined region of brain tissue comprising at least GABAergic neuron type as taught by Rolston, to include bipolar electrodes that affect GABAergic pathways, as taught by Maschino, to select stimulation parameter that activate GABAergic pathway as taught by Giftakis and to assess recorded responses as taught by Choi in order to provide an adaptive therapeutic stimulation using an implantable medical device; programming sensed evoked potentials for therapeutic stimulation; and to provide the benefit of highly efficient waveform optimization.

Specification
The disclosure is objected to because of the following informalities: 
on page 3, line 5 of the specification dated 10/18/2021, the term “LFP” is mentioned but is not explained until page 9, line 17. LFP should be spelled out before the usage of the acronym.
Appropriate correction is required.

Claim Interpretation
The term “Neural Network Excitability Index” is not a well-known term in the art and appears to be devised by Applicant with its on special definition (see MPEP 2111.01, section V, “Flow Chart”).
As explained in MPEP 2111.01 subsection IV, the only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc).
Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings"). Thus, if a claim term is used in its ordinary and customary meaning throughout the specification, and the written description clearly indicates its meaning, then the term in the claim has that meaning.
Claims 6 recites the limitation “a Neural Network Excitability Index is calculated”. As stated in the Specification dated 10/01/2018, the “Neural Network Excitability Index is calculated” as:
NNEI = 1 - PCI(fs)
where, 

    PNG
    media_image1.png
    102
    203
    media_image1.png
    Greyscale
and will be interpreted as such for the purposes of examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 14 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 also recites “wherein 300 activation step”. It is unclear what this term means. On page 17, lines 5-6 state that "the activation means are configured for performing about 300 activation of said set of bipolar electrodes". This explanation presented in the specification does make clear the meaning of this term in the claim. Are there 300 activation steps for a set of bipolar electrodes? For the purposes of examination the limitation will be interpreted as though it reads “wherein 300 activation steps of said set of bipolar electrodes are performed”. 

The term "optimal" in claim 14 is a relative term which renders the claim indefinite.  The term "optimal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the limitation “evaluating an optimal intensity range” it is unclear what intensity range the Applicant considers “optimal”. The specification states that “a30 negative deviation in the LFP signal implies that the applied intensity (IE) is in the range“, but is silent as to what the upper and lower limit variabilities of the range are.  For examination purposes an optimal intensity range will be construed as any “30negative deviation in the LFP signal” as the specification states. 
Claim 17 states “that said plurality of responses are used to evaluate the excitability of GABAergic neurons of said brain tissue.” However the Applicant has failed to provide the steps needed in between acquiring the responses and evaluating “the excitability of GABAergic neurons.” 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim 


Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As noted in the Claim Interpretation section above, the Examiner has already incorporated the equation of claim 7 into the interpretation of Neural Network Excitability Index (NNEI) of claim 6. Therefore claim 7 fails to further limit claim 6 due to the special definition afforded the term NNEI. See also the Claim Interpretation section of the non-final rejection 10/14/2020. If Applicant contends that this is too narrow of a definition for NNEI, the Examiner suggests putting such terms in writing and in this case this would be viewed as a disavowal of claim scope and such a disavowal would appear to make the metes and bounds of NNEI unclear as this is not a standard term in the art.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 


Claims 1-3, 9, 11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rolston et al. (Publication No. US 2011/0224752) in view of Maschino (Publication No. US 2007/0100378) and further in view of Giftakis et al. (Publication No. US 2017/0113048) and Choi et al. (Publication No. US 2017/0043166).
Regarding claims 1 and 11, Rolston discloses a local stimulation method and device of stimulating a predetermined region of brain tissue, said brain tissue comprising at least GABAergic neuron type, said method and device comprising:
a processor (par. [0054]: executable instructions when they are executed by a processor); and 
    a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the local stimulation device to perform acts (par. [0054]: Also, the various systems described herein may each include a computer-readable storage medium having executable instructions for performing the various processes as described and illustrated herein. The storage medium may be any type of computer-readable medium…) comprising:
at least one activation step of a set of electrodes (Fig. 1C, (22)), according to a predetermined biphasic pulse frequency (Figs. 3A and 3B and pars. [0026]: The electrical stimulation being applied may be characterized according to various parameters, including voltage, current amplitude, pulse width, frequency (e.g., the stimulation rate of electrodes individually…, [0027] The stimulation signal…may be monophasic, biphasic…).
at least one recording step, recording the response signal resulting from said activation step (Rolston, Figs. 4, 6 and 7 and pars. [0023], [0027]:  the microelectrodes are also used for recording in addition to stimulation, [0046]: Each of the microelectrodes 162 of microelectrode array 160 are also capable of recording electrophysiologic signals at the level of single or multi-unit action potentials, with rapid switching between stimulation and recording functions),
Rolston fails to disclose a set of bipolar electrodes;
an activation step according to a predetermined electric intensity,
delivering a predetermined electric fields, said predetermined electric field inducing an activation of said GABAergic type neurons; and a step of characterization of the brain tissue under stimulation consisting of using said recorded response signal to evaluate the excitability of GABAergic type neurons of said brain tissue stimulated by said activation step.
However, Maschino in the same field of endeavor: implantable medical device systems for using sensor data to affect the operation performed by the device, discloses a set of bipolar electrodes, and an electric field inducing an activation of said GABAergic type neurons (Fig. 1D and pars. [0028]: The electrode assembly 125 preferably comprises a bipolar stimulating electrode pair 125-1, 125-2…par. [0038]: Cranial nerve stimulation may also be performed…in order to affect neurotransmitter pathways such as…GABAergic….pathways). This provides the benefit of an adaptive therapeutic stimulation using an implantable medical device (par. [0026]).
Further Giftakis in the same field of endeavor: brain stimulation therapy, discloses an activation step according to a predetermined electric intensity, delivering a predetermined electric fields, (Fig. 5B pars. [0024]: …the stimulation intensity selected for the therapeutic stimulation delivered via the selected electrode pair may also be based on the evoked potentials. For example, stimulation may be provided at the level of stimulation intensity to result in a single peak …, [0087]: This peak 110 indicates activation of the GABAERGIC pathway…). This is for the benefit of programming evoked potentials that are sensed for therapeutic stimulation (par. [0024]).
Further, Choi in the same field of endeavor: biometric stimulation, discloses a step of characterization of the brain tissue under stimulation consisting of using said recorded response signal to evaluate the excitability of GABAergic type neurons of said brain tissue stimulated by said activation step (par. [0072]: … the responses are recorded, and the similarity of the responses assessed.  Herein, we consider multielectrode recordings of the local field potentials (LFP)…sets of spike trains or spike counts can be used…This study concentrates on characterizing the neural responses…). This provides the benefit of highly efficient waveform optimization (par. [0072]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the local stimulation method of a predetermined region of brain tissue comprising at least GABAergic neuron type as taught by Rolston, to include bipolar electrodes that affect GABAergic pathways, as taught by Maschino, to select stimulation parameter that activate GABAergic pathway as taught by Giftakis and to assess recorded responses as taught by Choi in order to provide an adaptive therapeutic stimulation using an implantable medical device; programming sensed evoked potentials for therapeutic stimulation; and to provide the benefit of highly efficient waveform optimization.
Regarding claim 2, the Rolston, Maschino, Giftakis and Choi combination discloses the local stimulation method according to claim 1, wherein the activation of said set of bipolar electrodes comprises delivering, to said bipolar electrodes, biphasic pulses (Rolston, par. [0027]: The stimulation signal can have any suitable waveform, including…biphasic…), each biphasic pulse lasting about 200 microseconds (par. [0026]: …pulse width may be selected from a range of 50-400 microseconds per phase).  
Regarding claim 3, the Rolston, Maschino, Giftakis and Choi combination discloses the local stimulation method according to claim 1, wherein said predetermined biphasic pulse frequency is comprised between (Roslton, par. [0026]: …individual electrode stimulation frequency may be selected from a range of 0.5-200 Hz).
Regarding claim 9, the Rolston, Maschino, Giftakis and Choi combination discloses the local stimulation method according to claim 1, wherein 300 activation step of said set of bipolar electrodes are performed, each followed by a recoding step, in which a response of the brain tissue to the preceding activation of said set of bipolar electrodes is recorded (Rolston, Figs. 4, 6 and 7 and pars. [0023], [0027]:  the microelectrodes are also used for recording in addition to stimulation, [0046]: Each of the microelectrodes 162 of microelectrode array 160 are also capable of recording electrophysiologic signals at the level of single or multi-unit action potentials, with rapid switching between stimulation and recording functions).  
Regarding claim 14, the Rolston and Maschino combination discloses the local stimulation method of claim 1, wherein said main set of steps is preceded by a preliminary set of steps aiming at determining said predetermined electric intensity, said preliminary set of steps including:
evaluating an optimal intensity range based on an analysis of said LFP responses (Rolston, par. [0043]: By using a closed-loop feedback system, a lower stimulation intensity may be needed to reliably maintain a tonic firing rate in the stimulated neurons.)By using a closed-loop feedback system, a lower stimulation intensity may be needed to reliably maintain a tonic firing rate in the stimulated neurons); 
said predetermined electric intensity of said main step being selected as at least one of intensity values within said optimal intensity range (Rolston, pars. [0043]: …apply stimulation energy at intensity levels that minimize the amount of harm caused to neural tissue (e.g., destructive ablation).  By using a closed-loop feedback system…).
The combination fails to disclose activating, a set of stimulating pulses, the intensity of the stimulation pulses being gradually increased; and recording a LFP response to each pulse.
Further, Giftakis discloses the intensity of the stimulation pulses being gradually increased (Fig. 5B pars. [0024]: …the stimulation intensity selected for the therapeutic stimulation delivered via the selected electrode pair may also be based on the evoked potentials… stimulation may be provided at the level of stimulation intensity to result in a single peak). This is for the purpose of programing evoke potentials that are sensed for therapeutic stimulation (par. [0024]).
Choi discloses activating, a set of stimulating pulses; and recording a LFP response to each pulse (pars. [0069]: … microstimulation pulse patterns are delivered…, [0072]: The set of optimal patterns is then applied to the input brain region, the responses are recorded, and the similarity of the responses assessed.  Herein, we consider multielectrode recordings of the local field potentials (LFP)…sets of spike trains or spike counts can be used, but as a continuous signal the LFP is simpler for state-space modeling…This study concentrates on characterizing the neural responses to …optimized microstimulation along with their similarity, [0079]: The post-event LFP responses …were used as target waveforms for optimizing the multi-channel …microstimulation…). This is for the purpose of determining waveforms that optimize stimulation (par. [0079]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the local stimulation method as taught by Rolston and Maschino, recording of LFP responses from stimulation pulses as taught by Choi with changes in intensity as taught by Giftakis in order to determine waveforms that optimize stimulation; and to program evoke potentials that are sensed for therapeutic stimulation.
Regarding claim 15, the Rolston, Maschino, Giftakis and Choi combination discloses the local stimulation method according to claim 14, wherein said at least one train of stimulation pulses delivered (Rolston par. [0026]) during a predetermined duration of time comprises a number of activations necessary to obtain between 100 and 500 recorded responses (Rolston, par. [0039]: Divide a 5-minute array-wide recording of spikes into 300 one-second long time bins).  
Regarding claim 16, the Rolston, Maschino, Giftakis and Choi combination discloses the local simulation method according to claim 15, wherein the number of activations is about 300 recorded responses (Rolston, par. [0039]: Divide a 5-minute array-wide recording of spikes into 300 one-second long time bins; the presence of an average of 1 spike per second produces about 300 recorded response).  
Regarding claim 17, the Rolston, Maschino, Giftakis and Choi combination discloses the local stimulation method according to claim 1, wherein said at least one activation step is constituted of at least one stimulation train of a plurality of stimulation pulses delivered during a predetermined duration of time in order to acquire a number of responses at said at least one recording step, and in that said plurality of responses are used to evaluate the excitability of GABAergic neurons of said brain tissue (Rolston, par. [0039]: Divide a 5-minute array-wide recording of spikes into 300 one-second long time bins; the presence of an average of 1 spike per second produces about 300 recorded response).  
Regarding claim 18, the Rolston, Maschino and Giftakis combination discloses the local stimulation method according to any of claims 1 except, wherein said step of characterization of the brain tissue under stimulation is conducted in using a statistical index computed on the basis of an analysis of the phase coherence / the phase similarity of a number of responses obtained as a result of a plurality of said activation steps.
Choi discloses said step of characterization of the brain tissue under stimulation is conducted in using a statistical index computed on the basis of an analysis of the phase coherence / the phase similarity of a number of responses obtained as a result of a plurality of said activation steps (par. [0072]: … the responses are recorded, and the similarity of the responses assessed.  Herein, we consider multielectrode recordings of the local field potentials (LFP)…sets of spike trains or spike counts can be used…This study concentrates on characterizing the neural responses…and optimized microstimulation along with their similarity). This provides the benefit of highly efficient convex optimization (par. [0072]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the local stimulation method as taught by Rolston, Maschino and Giftakis an assessment of response similarities as taught by Choi in order to provide the benefit of highly efficient convex optimization.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rolston in view of Maschino, Giftakis and Choi as applied to claims 1-3, 5 and 9, 11 and 12 above, and further in view of DeSalles et al. (US Patent No. 9,597,007).
Regarding claim 4, the Rolston, Maschino, Giftakis and Choi combination discloses the local stimulation method according to claim 1, but fails to disclose wherein said predetermined biphasic pulse frequency is about 1 kHz.
However DeSalles: in the same field of endeavor: methods for the identification and targeting of brain regions and structures and treatments related thereto discloses wherein said predetermined biphasic pulse (col. 18, lines 23-25:  …the IPG is configured to deliver DBS via different waveforms. For example, square monophasic, square biphasic…) frequency is about 1 kHz (col. 23, lines 17-23: any leads and/or electrodes may be used separately, or in combination with the IPG to form the system. …the IPG may be designed to generate frequencies greater than or equal to 1.0 kHz, 2.0 kHz, 3.0 kHz, 4.0 kHz, or 5.0 kHz ). This biphasic frequency range provides the benefit of exciting axons and in some cases inhibit neurons, and even to inhibit all neural elements (col. 18, lines 16-19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the local stimulation method as taught by Rolston, Maschino, Giftakis and Choi a frequency of 1 kHz, as taught by DeSalles, in order to provide the benefit of exciting axons and in some cases inhibit neurons, and even to inhibit all neural elements.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rolston in view of Maschino, Giftakis and Choi as applied to claims 1-3, 5 and 9, 11 and 12 above, and further in view of Dobak III (Publication No. US 2010/0106207).
Regarding claim 8, the Rolston, Maschino, Giftakis and Choi combination discloses the local  stimulation method according to claim 1, but fails to disclose wherein a duration of an activation step last between 3 and 7 minutes (pars. [0137]: ...treatment can be delivered at… about 2-30 minutes…for nerve activation…, [0204]: … biphasic pulse is be delivered to the electrodes). 
However, Dobak III in the same field of endeavor: dynamic nerve stimulation for disorder treatment, discloses a duration of an activation step last between 3 and 7 minutes (pars. [0137]: ...treatment can be delivered at… about 2-30 minutes…for nerve activation…, [0204]: … biphasic pulse is be delivered to the electrodes). To provide the benefit of activation or inhibition of nerves by continuous energy delivery for the treatment of disorders (par. [0133]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the local stimulation method as taught by Rolston, Maschino, Giftakis, and Choi an activation delivery duration of 2-30 minutes as taught by Dobak III, in order to provide the benefit of activation or inhibition of nerves by continuous energy delivery for the treatment of disorders.
Regarding claim 12, the Rolston, Maschino, Choi and Dobak III combination discloses the local stimulation device according to claim 8 but does not expressly disclose:
a power source; an external communication interface;
 an electric current delivering module having a connection to the processor, said electric current delivering module being connectable to the set of bipolar electrodes, which are intracranial electrodes, the processor and the electric current delivering module being connected to the power source said instructions configuring the local stimulation device for implementing a 
Giftakis discloses a power source (Fig. 2 (72)); 
an external communication interface (Fig. 3 (14), (86));
an electric current delivering module (Fig. 2 (64)) having a connection to the processor (Fig. 2 (60)), said electric current delivering module being connectable to the set of bipolar electrodes (Fig. 1 (24), (26) and pars. [Abstract]: Deep Brain Stimulation electrodes (DBS)…, [0002]: …implantable electrical stimulator delivers electrical therapy to a tissue site within a patient with the aid of one or more implanted electrodes…[0032]: …different electrodes are available for delivery of stimulation, the therapy program may include one or more electrode combinations, which can include selected electrodes (e.g., selected from electrodes 24, 26) and their respective polarities), which are intracranial electrodes (Fig. 1, (24), (26)), the processor and the electric current delivering module being connected to the power source (Fig. 2, (60), (64), (72)) said instructions configuring the local stimulation device for implementing a local stimulation of said predetermined region of brain tissue, according to stimulation parameters which are provided to said device via the external communication interface (Fig. 2 and par. [0060]: …computer-readable instructions that, when executed by processor 60, cause IMD 16 to perform various functions described herein).  This is for the benefit of providing chronic stimulation therapy to a patient over the course of several months or years (par. [0059]).
Maschino discloses a set of bipolar electrodes (Fig. 1D and pars. [0028]: The electrode assembly 125 preferably comprises a bipolar stimulating electrode pair 125-1, 125-2…par. [0038]: Cranial nerve stimulation may also be performed…in order to affect neurotransmitter pathways such as…GABAergic….pathways). This provides the benefit of an adaptive therapeutic stimulation using an implantable medical device (par. [0026]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the local stimulation device as taught by Rolston to include a processor and an electric current delivering module connected to a power source, as taught by Giftakis, including intracranial bipolar electrodes as taught by Maschino, in order to provide the benefit of chronic stimulation therapy to a patient over the course of several months or years; and an adaptive therapeutic stimulation using an implantable medical device.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Giftakis in view of Maschino and Rolston.
Regarding claim 13, Giftakis discloses a non-transitory computer-readable medium comprising instructions of program code for implementing a local stimulation method when run on a computing device, wherein the method comprises (par. [0109]: …aspects implemented in software, at least some of the functionality ascribed to the systems and devices described in this disclosure may be embodied as instructions on a computer-readable storage medium…):
 local stimulation of a predetermined region of brain tissue, said brain tissue comprising at least GABAergic neuron type, said simulation comprising: at least one step of activating a set of electrodes (Fig. 1 and pars. [0002]: …implantable electrical stimulator delivers electrical therapy to a tissue site within a patient with the aid of one or more implanted electrodes…[0032]: …different electrodes are available for delivery of stimulation, the therapy program may include one or more electrode combinations, which can include selected electrodes (e.g., selected from electrodes 24, 26) and their respective polarities) , according to a predetermined electric intensity, delivering a predetermined electric fields, said predetermined electric field inducing an activation of said GABAergic type neurons (Fig. 5B pars. [0024]: …the stimulation intensity selected for the therapeutic stimulation delivered via the selected electrode pair may also be based on the evoked potentials. For example, stimulation may be provided at the level of stimulation intensity to result in a single peak in order to inhibit local field potential (LFP) activity at the target site…, [0087]: This peak 110 indicates activation of the GABAERGIC pathway…).

Maschino discloses a set of bipolar electrodes (Fig. 1D and pars. [0028]: The electrode assembly 125 preferably comprises a bipolar stimulating electrode pair 125-1, 125-2…par. [0038]: Cranial nerve stimulation may also be performed…in order to affect neurotransmitter pathways such as…GABAergic….pathways). This provides the benefit of an adaptive therapeutic stimulation using an implantable medical device (par. [0026]).
However Rolston teaches a predetermined biphasic pulse frequency (Figs. 3A and 3B and par. [0027]:  The stimulation signal…may be monophasic, biphasic…) provides the benefit of effectively evoking action potential responses ([0028]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in a local stimulation method when run on a computing device as taught by Giftakis, a set of bipolar electrodes as taught by Maschino and a biphasic stimulation pulse frequency as taught by Rolston in order to effectively evoke action potential responses.

Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADREANNE A. ARNOLD/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792